647 S.E.2d 96 (2007)
DUNN, et al.
v.
STATE of NC, et al.
No. 605PA06.
Supreme Court of North Carolina.
May 16, 2007.
John R. Wylie, David J. Guin, Birmingham, AL, Tammy Stokes, Stephen Dampier, Norman Smith, Jack E. Thornton, Winston-Salem, Arthur T. Susman, for Dunn, et al.
*97 The following order has been entered on the motion filed on the 15th day of May 2007 by Defendants for Extension of Time to File Brief:
"Motion Allowed. Defendants (State of NC, et al.) shall have up to and including the 5th day of July 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 16th day of May 2007."